Citation Nr: 1817538	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-25 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis status post anterior cruciate ligament reconstruction.

3.  Entitlement to an initial rating in excess of 10 percent for right ankle fracture open reduction internal fixation. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1988 to August 1992 and from October 1995 to October 1999, as well as in the United States Army from October 2001 to May 2002, February 2003 to May 2004, June 2004 to August 2005, March 2007 to July 2007 and May 2009 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in March 2017.

The issues of entitlement to initial increased ratings for right knee and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision, the Veteran withdrew the issue of entitlement to an initial rating in excess of 50 percent for PTSD with MDD on the record at his March 2017 Board hearing.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the claim of entitlement to an initial rating in excess of 50 percent for PTSD with MDD are met.  38 U.S.C. 
§ 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing.  Id.

In the present case, the Veteran, during his March 2017 Board hearing, withdrew his appeal for entitlement to an initial rating in excess of 50 percent for PTSD with MDD on the record.  See Board Hearing Transcript at 2-3.  Accordingly, he has withdrawn the appeal as to this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.  38 U.S.C. §7105(d)(5).


ORDER

The appeal concerning the issue of entitlement to an initial rating in excess of 50 percent for PTSD with MDD is dismissed.



REMAND

The Veteran was afforded VA examinations in connection with his service-connected right knee and right ankle disabilities in May 2012, and has testified as to worsening symptomatology since those examinations.  See Board Hearing Transcript at 4-5.  On remand, an updated examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), considering the Veteran's reports of flare-ups, is warranted on remand.  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3. Then schedule the Veteran for a VA examination to determine the current nature and severity of his right knee and right ankle disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's right knee and right ankle due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


